Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 13 and 23.
In claim 11, line 3: after “noise training,” insert --using noisy positive data and clean negative data--.
In claim 21, line 6: after “noise training,” insert --, using noisy positive data and clean negative data--.
Authorization for this examiner’s amendment was given in an interview with Pyter Wiktor on 05/27/2022.







Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach A system, comprising a processor to: receive input data comprising noisy positive data and clean negative data; cluster the input data; compute a potential score for each cluster of the clustered input data; iteratively refine cluster quality of the clusters using the potential scores of the clusters as weights; and train a classifier by sampling the negative dataset uniformly and the positive set in a non- uniform manner based on the potential score.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lienhart et al (US 2015/0110387) teach a method for the training of a classifier based on labeled images.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845